United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.P., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Southeastern, PA, Employer
__________________________________________
Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 10-2399
Issued: September 28, 2011

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

On September 27, 2010 appellant, through counsel, filed a timely appeal from a July 12,
2010 decision of the Office of Workers’ Compensation Programs’ (OWCP) hearing
representative affirming the denial of her recurrence claim.
OWCP has accepted that appellant sustained right carpal tunnel syndrome and right ulnar
nerve compression on February 2, 2003 as a result of her mail clerk duties. On October 24, 2008
appellant filed a claim for recurrence of disability as of October 23, 2008. OWCP denied
appellant’s recurrence claim by decision dated April 9, 2009. By decision dated June 11, 2009,
an OWCP hearing representative remanded the case for referral to an impartial medical
specialist.
On August 28, 2009 OWCP referred appellant to Dr. Stephanie Sweet, a Board-certified
orthopedic surgeon, to resolve the conflict in medical evidence regarding appellant’s claim of
recurrence of disability. The record includes an August 20, 2009 referee medical referral form
which cites appellant’s accepted conditions and lists physicians previously involved in the case.
The record also includes an August 23, 2009 report of telephone or office call which notes that
Dr. Sweet’s office had been contacted by the medical branch for scheduling of appellant’s
examination on October 16, 2009.

On October 15, 2009 Dr. Sweet, based upon a statement of accepted facts, review of the
medical evidence and physical examination, opined that appellant had not sustained a recurrence
of disability on October 23, 2008 due to her accepted employment injury.
By decision dated December 2, 2009, OWCP denied appellant’s claim for a recurrence of
disability beginning October 23, 2008. It found that the report of Dr. Sweet was entitled to great
weight. By decision dated July 12, 2010, the OWCP hearing representative affirmed the
December 2, 2009 decision denying appellant’s claim for a recurrence of disability.
On appeal appellant’s counsel contends OWCP erred in denying her recurrence claim and
in finding she no longer had any residuals or disability due to her accepted conditions. Counsel
also contends that the medical report of Dr. Sweet is insufficient to constitute the weight of the
medical opinion evidence because she was not properly selected under the Physicians Directory
System (PDS).
The Board finds that the case is not in posture as OWCP has not established that
Dr. Sweet was properly selected as the impartial medical specialist in this case.
A physician selected by OWCP to serve as an impartial medical specialist should be one
wholly free to make a completely independent evaluation and judgment. In order to achieve this,
OWCP has developed specific procedures for the selection of impartial medical specialists
designed to provide adequate safeguards against any possible appearance that the selected
physician’s opinion was biased or prejudiced. The procedures contemplate that impartial
medical specialists will be selected on a strict rotating basis in order to negate any appearance
that preferential treatment exists between a particular physician and OWCP.1
OWCP has an obligation to verify that it selected Dr. Sweet in a fair and unbiased
manner. It maintains records for this very purpose.2 This record contains no evidence that
OWCP properly followed its selection procedures. The Board finds that OWCP has not
adequately explained how the rotational system selected Dr. Sweet. The Board has placed great
importance on the appearance as well as the fact of impartiality, and only if the selection
procedures which were designed to achieve this result are scrupulously followed may the
selected physician carry the special weight accorded to an impartial specialist.
Given the lack of any evidence in the record verifying the use of the rotational selection
procedures, the Board finds that this case must be remanded for OWCP to meet its affirmative
obligation to establish that it properly followed its selection procedures. Following such further
development as appropriate, OWCP shall issue a de novo decision.

1

Raymond J. Brown, 52 ECAB 192 (2001).

2

M.A., Docket No. 07-1344 (issued February 19, 2008).

2

IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated July 12, 2010 is set aside and the case remanded for further
proceedings consistent with the above opinion.
Issued: September 28, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

3

